sued WCSD; Roy Gomm's principal, respondent KayAnn Pilling; and other
                defendants in federal court. The Fruddens alleged multiple claims,
                including First Amendment violations, violations of NRS Chapter 241,
                breach of a special relationship, negligent misrepresentation, and failure
                to comply with Nevada's education laws. The federal district court
                dismissed the Fruddens' First Amendment and tort claims with prejudice
                and declined to take jurisdiction over their other state law claims.
                Frudden v. Pilling, 842 F. Supp. 2d 1265, 1270-71, 1282 (D. Nev. 2012),
                reu'd, 742 F.3d 1199, 1208 (9th Cir. 2014). The Ninth Circuit Court of
                Appeals reversed and remanded the dismissal of the Fruddens' First
                Amendment claims.      Frudden v. Pilling, 742 F.3d 1199, 1208 (9th Cir.
                2014).
                            The Fruddens then filed the present lawsuit in the state
                district court, originally naming only WCSD and Pilling as defendants.
                The Fruddens argued that the PFA's Uniform Committee violated NRS
                Chapter 241's open meeting requirements when preparing Roy Gomm's
                uniform policy and that WCSD and Pilling violated multiple Nevada
                education statutes by enforcing the uniform policy.
                            Instead of filing an answer, WCSD and Pilling filed a motion
                for summary judgment against the Fruddens' claims. After WCSD's and
                Pilling's motion was briefed, but before it was decided, the Fruddens filed
                an amended complaint in which they restated their allegations against
                Pilling and WCSD and added the PFA as a defendant. The amended
                complaint sought (1) a declaration that the uniform policy was void and (2)




SUPREME COURT
     OF
   NEVADA
                                                     2
(0) 1907A cen
                   compensatory and punitive damages.' The district court granted WCSD
                   and Filling's motion for summary judgment. The district court found that
                   the PFA was not a public body under NRS 241.015 and thus was not
                   subject to NRS Chapter 241's open meeting requirements. The district
                   court also found that the Fruddens did not have an implied private right of
                   action for the alleged violations of Nevada's education statutes. 2




                         1 To the extent that the Fruddens sought declaratory relief under the
                   theory that the uniform policy was void for a lack of authority, their claim
                   is without merit because they failed to demonstrate that any Nevada law
                   or WCSD policy prohibited Pilling from enforcing a uniform policy at Roy
                   Gomm that WCSD did not impose. See, e.g., NRS 392.415 (permitting a
                   school district's board of trustees to establish a uniform policy without
                   limiting a principal's authority to enforce a school's uniform policy). Nor
                   have they demonstrated that enforcement of a school uniform policy that
                   was not created by WCSD was outside Filling's express or implied
                   authority as principal of Roy Gomm. See, e.g., Ronnow v. City of Las
                   Vegas, 57 Nev. 332, 342-43, 65 P.2d 133, 136 (1937) (providing that a
                   municipal entity has both express and implied powers).

                         2 The district court did not err in making this determination. The
                   Fruddens failed to demonstrate that the pertinent statutes, legislative
                   history, policies, and/or the underlying purposes of the legislative schemes
                   afford them an implied private right of action under NRS 386.365, NRS
                   388.070, NRS 392.415, NRS 392.457, NRS 392.4575, NRS 392.463, NRS
                   392.4644, WCSD Board Policy 5039, or WCSD OSP-P002. See Baldonado
                   v. Wynn Las Vegas, LLC, 124 Nev. 951, 958-59, 194 P.3d 96, 100-01 (2008);
                   see also Cort v. Ash, 422 U.S. 66, 78 (1975). Nor have the Fruddens shown
                   that NRS 126.036, which codifies the fundamental right to raise one's
                   child, allows them to challenge Roy Gomm's policies. See Blau v. Fort
                   Thomas Pub. Sch. Dist., 401 F.3d 381,395-97 (6th Cir. 2005) (holding that
                   the fundamental right to raise one's child does not include a right to
                   control the application of a public school's policies to one's child who
                   attends the school).

SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    cep
                            Nine days after the district court granted WCSD's and
                Pilling's motion for summary judgment, the Fruddens obtained a clerk's
                entry of default against the PFA for the PFA's failure to respond to the
                Fruddens' amended complaint. NRCP 55(a). WCSD, Pilling, and the PFA
                then filed a motion to vacate the entry of default. The Fruddens filed
                motions to vacate and revise the district court's summary judgment order.
                            The district court denied the Fruddens' motions and granted
                WCSD, Pilling, and the PFA's motion. The district court explained that its
                original summary judgment order applied to the Fruddens' claims against
                the PFA. In doing so, the district court set aside the entry of default
                against the PFA "because [the Fruddens] did not inquire about [VVCSD's,
                Pilling's, and the PFA's] intent to proceed or respond and did not satisfy
                the notice requirements as required under NRCP 55(b)(2)." The Fruddens
                now appeal, challenging the district court's orders granting summary
                judgment and vacating the entry of default.
                            As we explain below, we conclude that the district court (1)
                erred in finding that the PFA was not a "public body" under NRS
                241.015(3)(a) before July 1, 2011; (2) did not err in finding that the PFA
                was not a "public body" under NRS 241.015(3)(a) after the 2011
                amendment to this statute took effect on July 1, 2011; and (3) correctly
                vacated the clerk's entry of default against the PFA but did so for the
                wrong reason. 3




                      3 We have considered the parties' remaining arguments, including
                those regarding whether the district court erred by (1) not addressing the
                Fruddens' breach of fiduciary duty claim and (2) sua sponte granting
                summary judgment to the PFA. These contentions are without merit.

SUPREME COURT
       OF
    NEVADA
                                                     4
(0) 194M
                The PFA could have been a public body under NRS 241.015(3)(a) before
                July I, 2011; however, it was not a public body under the amended version
                of NRS 241.015(3)(a) on and after July 1, 2011
                            NRS Chapter 241 establishes Nevada's open meeting law. It
                states that "[e]xcept as otherwise provided by specific statute, all meetings
                of public bodies must be open and public, and all persons must be
                permitted to attend any meeting of these public bodies." NRS 241.020(1)
                (2009); see also NRS 241.020(1) (2011) (stating the same). If the PFA was
                a public body prior to the 2011 amendments, its meetings should have
                been open and public as provided for by NRS 241.020.
                            Until July 1, 2011, NRS 241.015(3)(a) (2009) defined a public
                body for purposes of NRS Chapter 241 by the entity's identity and
                function:
                            Except as otherwise provided in this subsection,
                            "public body" means:
                                  (a) Any administrative, advisory, executive
                            or legislative body of the State or a local
                            government which expends or disburses or is
                            supported in whole or in part by tax revenue or
                            which advises or makes recommendations to any
                            entity which expends or disburses or is supported
                            in whole or in part by tax revenue, including, but
                            not limited to, any board, commission, committee,
                            subcommittee or other subsidiary thereof and
                            includes an educational foundation as defined in
                            subsection 3 of NRS 388.750 and a university
                            foundation as defined in subsection 3 of NRS
                            396.405.
                            In 2011, the Legislature amended NRS 241.015(3)(a) by
                adding the qualifier that a public body is created by one of seven
                authorities listed in sub-subparagraphs 1-7, thereby narrowing the



SUPREME COURT
        OF
     NEVADA
                                                      5
(0) L947A
                   definition of a public body. 2011 Nev. Stat., ch. 383, § 4, at 2385-86 This
                   amendment became effective on July 1, 2011. 4 Id. at § 8, at 2390. Though
                   at least some of the PFA's meetings occurred before the 2011 amendment
                   became effective, the parties do not address which version applies in the
                   present case or whether it matters. The Fruddens argue that the PFA is,
                   and has been, a public body subject to the open meeting law because it is
                   an educational foundation as defined in NRS 388.750 and is thus
                   expressly included in the statute. WCSD, Pilling, and the PFA argue that
                   the PFA was never a public body because it was not created by one of the
                   authorities listed in NRS 241.015(3)(a)(1)-(7) (2011).
                         Standard of review
                                We review de novo a district court's order granting summary
                   judgment and view "the evidence, and any reasonable inferences drawn
                   from it, . . . in a light most favorable to the nonmoving party."   Wood v.
                   Safeway, Inc., 121 Nev. 724, 729, 121 P.3d 1026, 1029 (2005).
                                We also review de novo a district court's interpretation of a
                   statute.   Cromer v. Wilson, 126 Nev. 106, 109, 225 P.3d 788, 790 (2010).
                   When interpreting a statute, legislative intent "is the controlling factor."
                   Robert E v. Justice Court of Reno Twp., Washoe Cnty.,      99 Nev. 443, 445,
                   664 P.2d 957, 959 (1983). "When a statute is clear and unambiguous, we
                   give effect to the plain and ordinary meaning of the words and do not
                   resort to the rules of construction."   Cromer, 126 Nev. at 109, 225 P.3d at
                   790. "In assessing a statute's plain meaning, provisions are read as a



                         4The definition of public body is now located at NRS 241.015(4); no
                   relevant substantive changes have been made to this definition since 2011.
                   2013 Nev. Stat., ch. 193, § 6, at 727-29.

SUPREME COURT
        OF
     NEVADA
                                                           6
(0) 1947A    eim
                whole with effect given to each word and phrase."      City of Las Vegas v.
                Evans, 129 Nev.     „ 301 P.3d 844, 846 (2013).
                     The 2011 amendment to NRS 241.015(3)(a) only applies
                     prospectively
                            A preliminary issue in our analysis concerns which version of
                NRS Chapter 241 applies. The district court concluded, without reference
                to authority, that because the Fruddens filed their first federal complaint
                after the effective date of the 2011 amendment to NRS 241.015, the
                amended version of the law applied to this case. The district court's
                conclusion that the date on which the Fruddens filed their first complaint
                dictates which version of the statute applies is incorrect because NRS
                Chapter 241's substantive requirements govern how public bodies conduct
                meetings and not subsequent litigation that may arise about them.         See
                NRS 241.020 (establishing requirements for open meetings). Therefore,
                the version of NRS 241.015 that existed at the time of a meeting applies to
                the meeting unless later amendments to the statute apply retroactively.
                            The 2011 amendment does not discuss whether it was
                intended to apply retroactively. "[VV]e generally presume that [newly
                enacted statutes] apply prospectively unless the Legislature clearly
                indicates that they should apply retroactively or the Legislature's intent
                cannot otherwise be met." Valdez v. Emp'rs Ins. Co. of Nev., 123 Nev. 170,
                179, 162 P.3d 148, 154 (2007). The Legislature's intent, as articulated by
                NRS 241.015(3)(a) (2011)'s plain meaning, was to identify which entities
                must comply with the open meeting law. 2011 Nev. Stat., ch. 383, § 4, at
                2385-86. We conclude that the 2011 amendment to NRS 241.015(3)(a)
                applies prospectively. Therefore, we hold that the pre-amendment version
                of NRS 241.015(3)(a) applied before July 1, 2011, and the amended version
                of NRS 241.015(3)(a) applied on and after July 1, 2011.
SUPREME COURT
         OF
      NEVADA
                                                     7
(0) I 947A
                      There is a genuine issue of fact as to whether the PFA is an
                      educational foundation pursuant to NRS 388.750
                             One type of entity that is identified in both versions of NRS
                241.015(3)(a)'s definition of "public body" is an "educational foundation."
                Therefore, if the PFA is an educational foundation and meets the other
                requirements of NRS 241.015(3)(a), it is a public body subject to the open
                meeting law.
                             NRS 388.750(3) defines an educational foundation as:
                             [A]    nonprofit corporation,       association or
                             institution or a charitable organization that is:
                                   (a) Organized and operated exclusively for
                             the purpose of supporting one or more
                             kindergartens, elementary schools, junior high or
                             middle schools or high schools, or any combination
                             thereof;
                                    (b) Formed pursuant to the laws of this
                             State; and
                                   (c) Exempt from taxation pursuant to 26
                             U.S.C. § 501(c)(3).
                To be an educational foundation, an entity must meet all three elements
                set out in NRS 388.750(3).
                             NRS 388.750 does not define the phrase "purpose of
                supporting" as is used in NRS 388.750(3)(a). Therefore, "we give effect to
                the plain and ordinary meaning of [those] words" when interpreting this
                phrase.   Cromer, 126 Nev. at 109, 225 P.3d at 790. "Supporting" is the
                gerund form of the verb "support" which means "[t]o provide for or
                maintain, by supplying with money or necessities" and "[t]o aid the cause,
                policy, or interests of."   The American Heritage Dictionary 1804 (3rd ed.
                1996). Thus, "support" is a broad term which encompasses both providing
                resources to and serving the interests of another. However, the use of a
                broad term in a statute does not necessarily create ambiguity. See Fourth
SUPREME COURT
        OF
     NEVADA
                                                      8
(0) 1947A
                St. Place, LLC. v. Travelers Indem. Co., 127 Nev.       ,      270 P.3d 1235,
                1243 (2011) (holding that a contract's use of a broad term did not make the
                contract's provision ambiguous). Therefore, to meet the first element of
                NRS 388.750(3), an entity must act to further its exclusive objective or
                goal of providing resources to or otherwise promoting a school or its
                mission.
                            With respect to the PFA's objective goal, the Fruddens
                proffered evidence showing that the PFA's objectives were to (1) "promote
                the welfare of children and youth in the home, school, and community"; (2)
                enhance the educational environment"; (3) "educate its members about
                legislation or local issues related to the care and protection of children and
                youth"; and (4) "bring the home and school into closer relation so that
                parents and teachers may cooperate intelligently in the education of
                children and youth." In addition, the VVCSD and Pilling proffered
                evidence that the PFA "support[ed] a number of education-related
                activities at Roy Gomm."
                            Of these proffered objectives, the PFA's goal of "educat[ing] its
                members about legislation or local issues related to the care and
                protection of children and youth" has the least apparent focus on
                supporting a school. Since we view the evidence and draw reasonable
                inferences in favor of the nonmoving party, Wood, 121 Nev. at 729, 121
                P.3d at 1029, we draw the reasonable inference that educating parents,
                faculty, and other PFA members "about legislation or local issues related
                to the care and protection of children and youth" could support Roy Gomm
                because the well-being of children can affect the work of the school and the
                education it provides to its students. Thus, there is a genuine issue of
                material fact as to whether the PFA was "[o]rganized and operated

SUPREME COURT
        OF
     NEVADA
                                                      9
(0) 1947A
                 exclusively for the purpose of supporting one or more" schools or if it has
                 an objective other than to support a school. NRS 388.750(3)(a).
                             In addition, WCSD, Pilling, and the PFA proffered a printout
                 from the Nevada Secretary of State's website which identifies the PFA as
                 a nonprofit corporation organized under the laws of Nevada. The
                 Fruddens proffered a printout of an Internal Revenue Service website that
                 identifies the PFA as a tax-exempt organization. Though the record shows
                 that WCSD and Pilling objected to some evidence produced by the
                 Fruddens in opposition to WCSD's and Pilling's motion for summary
                 judgment, there was no objection to the admission of either printout.
                 Evidence provided without objection to a district court in conjunction with
                 briefing about a motion for summary judgment may be used to evaluate
                 the court's order granting summary judgment.       Whalen v. State, 100 Nev.
                 192, 195-96, 679 P.2d 248, 250 (1984). Because there is evidence in the
                 record which suggests that the PFA met each element of NRS 388.750(3),
                 there is a genuine issue of material fact as to whether the PFA was an
                 educational foundation. If the PFA was an educational foundation and it
                 meets the requirements of NRS 241.015(3), then the PFA was a public
                 body prior to the 2011 amendments.
                      There is a genuine issue of material fact as to whether the PFA was a
                      public body under NRS 241.015(3)(a) before July 1, 2011
                             Before July 1, 2011, NRS 241.015(3) contained both identity
                 and function requirements. The identity requirement was that the
                 organization be one of the types of entities identified in NRS 241.015(3)(a).
                 These included "board[s], commission[s], committee[s], subcommittee[s] or
                 other subsidiadies] thereof and includes an educational foundation as
                 defined in subsection 3 of NRS 388.750."          NRS 241.015(3)(a) (2009)


SUPREME COURT
        OF
     NEVADA
                                                       10
(0) 1947A    e
                     (emphasis added). Thus, if an entity was an educational foundation, it
                     met the identity requirement of NRS 241.015(3)(a) (2009).
                                 Since there is a genuine issue of material fact as to whether
                     the PFA is an educational foundation, there also remains a genuine issue
                     of material fact as to whether it fulfilled the identity prong of a public
                     body under NRS 241.015(3)(a) (2009). The Fruddens proffered evidence
                     that the Uniform Committee was part of the PFA. Thus, there is a
                     genuine issue of material fact as to whether the Uniform Committee was a
                     "committee, subcommittee or other subsidiary" of the PFA and thus was
                     subject to any obligation that the PFA had under NRS Chapter 241.
                                 To meet the function requirement of NRS 241.015(3)(a) (2009),
                     an entity was required to either (1) "expend[ ] or disburse[ ] or [be]
                     supported in whole or in part by tax revenue" or (2) "advise[ ] or make[
                     recommendations to any entity which expends or disburses or is supported
                     in whole or in part by tax revenue." There is no dispute that the PFA does
                     not expend, disburse or is supported by tax revenue. There is an issue,
                     however, as to the scope of its advice and recommendations to Roy Gomm,
                     an entity which is supported by tax revenue. To advise means to give
                     advice, which is defined as "[g]uidance offered by one person. . . to
                     another." Black's Law Dictionary 59 (8th ed. 2004); see also State v. Webb,
                     772 A.2d 690, 696 (Conn. App. Ct. 2001) (stating that "the term 'advise'
                     means to give advice to. . . counsel. . caution, warn. . . recommend. . . to
                     give information or notice to: inform, apprise" (internal quotations
                     omitted)). To make a recommendation is to recommend, which means "to
                     urge or suggest as appropriate, satisfying, or beneficial."   Webster's College
                     Dictionary 1086-87 (2nd ed. 1997).



SUPREME COURT
        OF
     NEVADA
                                                           11
(0) 1947A    agrip
                             WCSD, Pilling, and the PFA argue that an entity that is not
                 supported by and does not expend tax revenue is only a public body if it
                 advises about the expenditure or use of tax revenue, and the PFA does not
                 involve itself in such matters. However, this argument is unpersuasive
                 because it imposes a subject matter limitation on the advice an entity
                 gives that is not included in NRS 241.015(3)(a). The statute's function
                 requirement describes the entity as one "which advises or makes
                 recommendations to any entity which expends or disburses or is supported
                 in whole or in part by tax revenue." NRS 241.015(3)(a) (2009). NRS
                 241.015(3)(a) (2009) limits its scope based on the recipient of the advice,
                 not the subject matter of the advice. Thus, an entity meets the function
                 requirement for NRS 241.015(3)(a) if it offers guidance, information, or
                 suggestions to an entity supported by or spending tax revenue.
                             The Fruddens proffered evidence suggesting that the PFA or
                 Uniform Committee advised or made recommendations to Pilling. This
                 evidence includes an email from Pilling to Mary Frudden stating that the
                 Uniform Committee was "preparing [its] written report/policy" regarding
                 uniforms at Roy Gomm and a document stating that the Uniform
                 Committee "will be responsible for implementing and evaluating the
                 school uniform policy." Considering this evidence in a light most favorable
                 to the Fruddens, the nonmoving party, there is a genuine issueS of material
                 fact as to whether the PFA met the function requirement of NRS
                 241.015(3)(a) (2009) by advising Roy Gomm prior to July 1, 2011.
                 Accordingly, the district court erred in granting summary judgment on the
                 Fruddens' open meeting law claim with regard to purported meetings
                 which occurred before this date.



SUPREME COURT
        OF
     NEVADA
                                                     12
(0) 1947A    e
                       The PFA was not a public body under NRS 241.015(3)(a) on or after
                       July 1, 2011
                             The 2011 amendment preserved the requirements set out in
                 the prior version of NRS 241.015(3)(a) but added a requirement that an
                 entity be created by one of seven enumerated methods. 2011 Nev. Stat.,
                 ch. 383, § 4, at 2385-86. NRS 241.015(3)(a) (2011) states:
                             Any administrative, advisory, executive or
                             legislative body of the State or a local government
                             consisting of at least two persons which expends
                             or disburses or is supported in whole or in part by
                             tax revenue or which advises or makes
                             recommendations to any entity which expends or
                             disburses or is supported in whole or in part by
                             tax revenue, including, but not limited to, any
                             board, commission, committee, subcommittee or
                             other subsidiary thereof and includes an
                             educational foundation as defined in subsection 3
                             of NRS 388.750 and a university foundation as
                             defined in subsection 3 of NRS 396.405, if the
                             administrative, advisory, executive or legislative
                             body is created by:
                                   (1) The Constitution of this State;
                                   (2) Any statute of this State;
                                   (3) A city charter and any city ordinance
                             which has been filed or recorded as required by
                             the applicable law;
                                   (4) The Nevada Administrative Code;
                                   (5) A resolution or other formal designation
                             by such a body created by a statute of this State or
                             an ordinance of a local government;
                                  (6) An executive order issued by the
                             Governor; or
                                    (7) A resolution or an action by the
                             governing body of a political subdivision of this
                             State.

SUPREME COURT
        OF
     NEVADA
                                                      13
(0) 1947A    e
                     Thus, the plain meaning of NRS 241.015(3)(a) (2011) provides that being
                     created by one of these seven enumerated methods is a necessary
                     condition for an entity to be subject to the open meeting law
                     re quirements. 5
                                  There is no evidence in the record that the PFA was created by
                     one of the seven methods enumerated in NRS 241.015(3)(a)(1)-(7) (2011).
                     Accordingly, the PFA was not a public body subject to the open meeting
                     law after the 2011 amendment. There is, however, evidence in the record
                     to suggest that it was an educational foundation within the meaning of
                     NRS 388.750(3)(a). Thus, the PFA could have been a public body under
                     NRS 241.015(3)(a) (2009).
                                  Therefore, the district court erred in granting summary
                     judgment regarding the PFA's status as a public body under NRS
                     241.015(3)(a) (2009) before July 1, 2011. It did not err in granting
                     summary judgment regarding the PFA's status as a public body under
                     NRS 241.015(3)(a) (2011) on and after July 1, 2011.

                           5 Inadvocating a result that is contrary to the statute's plain
                     meaning, the Fruddens make arguments which we conclude are without
                     merit. First, they contend that NRS 388.750 requires educational
                     foundations to have open meetings. This argument misconstrues NRS
                     388.750(1)(a)'s provision that lain educational foundation. [s]hall
                     comply with the provisions of chapter 241 of NRS" which only requires
                     that an educational foundation comply with the open meeting laws if it
                     was a public body as defined by NRS 241.015(3)(a) (2011). Second, they
                     contend that an educational foundation is exempt from NRS
                     241.015(3)(a)(1)-(7) (2011)'s creation requirement because it is not an
                     "administrative, advisory, executive or legislative body." This argument is
                     incorrect because NRS 241.015(3)(a) (2011) identifies an educational
                     foundation as a type of "administrative, advisory, executive or legislative
                     body" and thus subjects an educational foundation to NRS
                     241.015(3)(a)(1)-(7) (2011)'s creation requirement.

SUPREME COURT
           OF
       NEVADA
                                                          14
( 0 ) 19 4 7A   en
                The district court abused its discretion in vacating the clerk's entry of
                default, but this abuse does not warrant reversal
                            The Fruddens argue that the district court abused its
                discretion in setting aside the clerk's entry of default because the PFA
                failed to show good cause and committed inexcusable neglect by failing to
                respond to the Fruddens' amended complaint. WCSD, Pilling, and the
                PFA argue that the district court properly exercised its discretion because
                the Fruddens did not renew their inquiry about whether the PFA would
                defend the lawsuit.
                            "[We] review [ ] a lower court's decision to set aside an entry of
                default for an abuse of discretion."    Landreth v. Malik, 127 Nev. ,
                251 P.3d 163, 171 (2011). "An abuse of discretion occurs if the district
                court's decision is arbitrary or capricious or if it exceeds the bounds of law
                or reason." Am. Sterling Bank v. Johnny Mgmt. LV, Inc.,          126 Nev. ,
                    245 P.3d 535, 538-39 (2010) (internal quotations omitted). A district
                court abuses its discretion by applying an incorrect interpretation of law.
                Bergmann v. Boyce, 109 Nev. 670, 674, 856 P.2d 560, 563 (1993).
                            However, "[we] will affirm a district court's order if the district
                court reached the correct result, even if for the wrong reason."     Saavedra-
                Sandoval v. Wal-Mart Stores, Inc., 126 Nev. , 245 P.3d 1198, 1202
                (2010). Furthermore, "the district court may amend a judgment nunc pro
                tune if the change will make the record speak the truth as to what was
                actually determined or done or intended to be determined or done by the
                court." McClintock v. McClintock, 122 Nev. 842, 845, 138 P.3d 513, 515
                (2006) (internal quotations omitted).




SUPREME COURT
        OF
     NEVADA
                                                        15
(0) I947A
                                NRCP 55(a) provides that the clerk shall enter a default
                    "[w]hen a party against whom a judgment for affirmative relief is sought
                    has failed to plead or otherwise defend" against the claim. Before seeking
                    an entry of default, "a party must inquire into the opposing party's intent
                    to proceed." Landreth, 127 Nev. at , 251 P.3d at 172. Landreth does
                    not require a party to renew its inquiry unless the party granted its
                    opponent extra time to respond to the pleading. Id. The three-day written
                    notice requirement set out in NRCP 55(b)(2) for seeking a default
                    judgment does not apply when a party seeks only an entry of default. Id.
                                A district court may vacate an entry of default "[for good
                    cause shown." NRCP 55(c). Here, the Fruddens obtained an entry of
                    default against the PFA after the PFA did not respond to the amended
                    complaint. The record does not demonstrate that the Fruddens granted
                    the PFA additional time to respond to the amended complaint. Upon
                    WCSD, Pilling, and the PFA's motion, the district court vacated the entry
                    of default because it found that the Fruddens failed to inquire into
                    whether the PFA intended to defend the lawsuit or give the PFA three-
                    days' notice before seeking the entry of default. This conclusion was
                    incorrect because the uncontested evidence in the record demonstrated
                    that Mary Frudden emailed the law firm representing the PFA to inquire
                    about the PFA's intent to defend the lawsuit. Thus, the Fruddens
                    complied with Landreth's inquiry requirement. Since NRCP 55(13)(2) does
                    not apply to an entry of default, the Fruddens' purported non-compliance
                    with its three-day notice requirement cannot establish good cause to
                    vacate the entry of default. Because the district court applied an incorrect
                    legal standard and made factual findings that were inconsistent with



SUPREME COURT
          OF
      NEVADA
                                                         16
(0) 1 1)47A    me
                uncontested evidence in the record, it abused its discretion in vacating the
                entry of default against the PFA.
                             This abuse of discretion, however, was without legal
                significance because the district court's order vacating the entry of default
                stated that the PFA was a party to the prior order granting summary
                judgment. Thus, this order merely clarified the prior order to reflect that
                the district court had intended to grant summary judgment to WCSD,
                Pilling, and the PFA. As a result of the entry of summary judgment in its
                favor, the PFA had no duty to answer the Fruddens' amended complaint
                at the time that the clerk's default was entered.
                             Even though the district court abused its discretion in
                vacating the entry of default, its nunc pro tune order provided an
                independent legal basis to vacate the entry of default. Therefore, we
                affirm the district court's order vacating the entry of default because it
                reached the correct result for the wrong reason.
                Conclusion
                             The district court erred in applying NRS 241.015(3)(a) (2011)
                retroactively. Since there is a genuine issue of material fact as to whether
                the PFA was a public body under NRS 241.015(3)(a) (2009), the district
                court erred in granting summary judgment regarding the PFA's status as
                a public body before July 1, 2011. However, the district court did not err
                in granting summary judgment regarding the PFA's status as a public
                body on and after July 1, 2011. Thus, there is a genuine issue of material
                fact as to whether the PFA had a duty to comply with NRS Chapter 241's
                open meeting requirements when the uniform policy was created. Finally,
                the district court properly vacated the entry of default against the PFA



SUPREME COURT
        OF
     NEVADA
                                                     17
(0) 1947A
                because its nunc pro tune order applied its earlier grant of summary
                judgment to the PFA. Therefore, we
                              ORDER the judgment of the district court AFFIRMED IN
                PART AND REVERSED IN PART AND REMAND this matter to the
                district court for proceedings consistent with this order.




                                                                     C.J.
                                         Gibbons


                   1                                         AAA.t             J.
                Pickering                                   Hardesty


                                            J.                                 J.
                Parraguirre                                 Douglas



                                                            Saitta




                cc: Hon. Brent T. Adams, District Judge
                     Mary L. Frudden
                     Washoe County School District Legal Department
                     Maupin, Cox & LeGoy
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      18
(0) 1947A